NOTICE OF ALLOWABILITY
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “a first seat, comprising: a first seat back; a first seat body, two ends of the first body being respectively connected to the driving component and a bottom of the first seat back in a rotatable manner; and a first link, two ends of the first link being respectively connected to the driving component and the first seat back in a rotatable manner; and a second seat, comprising: a second seat back; a second seat body detachably and rotatably connected to a bottom of the second seat back, the second seat body being stretched from the driving component; and a second link, a first end of the second link being rotatably connected to the second seat back and a second end of the second link being rotatably connected to connection of the rear section member and the handle member; wherein when the front section member and the handle member are rotated relative to each other, the driving member is rotated relative to the rear section member, the first link is utilized to rotate the first seat back relative to the first seat body, and the second seat body is utilized to rotate the second seat back relative to the second link” in combination are neither anticipated nor obvious over the prior art.
For example, attention is directed to Greger (US 2010/0038886) which teaches a related device. However, Greger fails to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618